Exhibit 10.6.1

FIRST AMENDMENT TO LEASE AGREEMENT

THIS FIRST AMENDMENT TO LEASE AGREEMENT made this   18th   day of   June      ,
2006, by and between ProLogis, a Maryland real estate investment trust,
hereinafter referred to as “Landlord”, and Ikanos Communications, Inc., a
Delaware corporation, hereinafter referred to as “Tenant”.

W I T N E S S E T H:

WHEREAS, Landlord and Ikanos Communications, a California corporation, entered
into that certain Lease (hereinafter referred to as the “Lease”) dated the 7th
day of February 2006, under the terms of which Landlord leased approximately
36,300 rentable square feet (hereinafter referred to as the “Premises”) located
in Building #5 of Bayside Corporate Center, 47661 Fremont Boulevard, Fremont,
California 94538; and

WHEREAS, through a clerical error at the time the Lease was prepared, the name
of the Tenant was incorrectly stated on the Lease as Ikanos Communications, a
California corporation; and

WHEREAS, the Tenant under the Lease, as amended hereby, is Ikanos
Communications, Inc., a Delaware corporation; and

WHEREAS, the parties hereto now desire to amend and modify said Lease as more
fully hereinafter set forth.

A G R E E M E N T:

NOW, THEREFORE, in consideration of the Premises and the mutual covenants
hereinafter contained, the parties hereto agree as follows:

1.          The parties hereby agree that the Security Deposit as defined in the
Lease is hereby amended to allow either a letter of credit or direct payment
from Tenant to Landlord, in the amount of $35,301.75, as satisfaction of the
Security Deposit requirement.

2.          Ikanos Communications, Inc., a Delaware corporation, is the Tenant
under the Lease.

3.          Except as herein amended, the terms and conditions of the Lease and
any amendments thereto, shall continue in full force and effect and the Lease
(and any amendments thereto) as amended herein is hereby ratified and affirmed
by Landlord and Tenant.

IN WITNESS WHEREOF, the parties hereto have executed this First Amendment to
Lease Agreement in multiple counterparts, each of which shall have the force and
effect of an original.

 

TENANT:     LANDLORD: Ikanos Communications, Inc., a Delaware Corporation    
ProLogis, a Maryland real estate investment trust By:  

/s/ Dan Atler

    By:  

/s/ W. Scott Lamson

Name:   Dan Atler     Name:   W. Scott Lamson Title:   Chief Financial Officer  
  Title:   Senior Vice President Address:     Address:

47669 Fremont Blvd.

Fremont, CA 94538

   

47775 Fremont Blvd.

Fremont, CA 94538